Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 1 of 6 PageID# 5015




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

 SHAI YONA,

                        Petitioner,
 v.                                                     CRIMINAL ACTION NO. 4:16cr17


 UNITED STATES OF AMERICA,

                        Respondent.


                            MEMORANDUM OPINION AND ORDER

        Before the Court is Petitioner Shai Yona’s (“Petitioner”) Motion for Compassionate

 Release. ECF No. 595, 603. For the reasons stated below, Petitioner’s Motion is DENIED.

                         I. FACTUAL AND PROCEDURAL HISTORY

        From at least 2011 to February 2016, Petitioner was an employee of RASKO, a company

 that marketed and sold skin care products in various retail locations across Virginia, Georgia,

 Pennsylvania, New Jersey, Missouri, Maryland, and North Carolina. ECF No. 599 at 5-8.

 Petitioner violated the terms of his B-2 visa by illegally working in the United States and assisting

 RASKO in the company’s illegal employment of other B-2 visa holders who were also not

 authorized to work in the United States. Id. As part of the RASKO conspiracy, Petitioner assisted

 in recruiting, harboring, and transporting visa violators to work in RASKO’s retail locations and

 laundering money for the purpose of avoiding compliance with federal and state tax law and

 employment regulations. Id.

        On February 15, 2017, Petitioner was named in a forty-four-count superseding indictment

 for criminal conduct associated with fraud, inducing illegal entry, harboring illegal aliens,

 transporting illegal aliens, and money laundering. ECF No. 423. On May 7, 2019, Petitioner

                                                  1
Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 2 of 6 PageID# 5016




 pleaded guilty to Count I, charging Petitioner with Conspiracy to Defraud and to Commit Offenses

 against the United States, in violation of 18 U.S.C. § 371. ECF No. 570. On September 5, 2019,

 this Court sentenced Petitioner to a term of 42 months imprisonment. ECF Nos. 584 and 586.

        On October 9, 2020, Petitioner filed a pro se Motion for Compassionate Release based

 upon the ongoing COVID-19 pandemic. ECF No. 595. The Court then ordered the appropriate

 responses on November 2, 2020. ECF No. 598. Petitioner supplemented his Motion on December

 23, 2020. ECF No. 603. The Government responded in opposition on January 7, 2021. ECF No.

 605. Petitioner filed a reply on January 12, 2021. ECF No. 607. Accordingly, this matter is ripe

 for disposition.

                                     II. LEGAL STANDARD

 A. The Exhaustion Requirement

        A district court may modify a petitioner’s sentence “after the defendant has fully exhausted

 all administrative rights to appeal a failure of the Federal Bureau of Prisons (“BOP”) to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly,

 a petitioner seeking compassionate release is generally required to exhaust his or her administrative

 remedies prior to bringing a motion before the district court. Id. Courts may; however, waive the

 exhaustion requirement under exigent circumstances. Coleman v. United States, 2020 WL

 3039123, at *3–*4 (E.D. Va. June 4, 2020) (discussing the reasons “judicial waiver of the

 exhaustion requirement is permissible in light of the extraordinary threat certain inmates face from

 COVID-19”).




                                                  2
Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 3 of 6 PageID# 5017




 B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment upon a

 motion from the petitioner and after considering the factors set forth in 18 U.S.C. § 3553(a) if

 “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

 Such “extraordinary and compelling reasons” were previously described by the United States

 Sentencing Commission (“Sentencing Commission”) in U.S.S.G. §1B1.13, Application Note 1.

 Before the passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence

 may be modified in light of the petitioner’s medical condition, age, or family circumstances.

 U.S.S.G. §1B1.13, n. 1 (A)–(C). Additionally, the Sentencing Commission further defined the

 limits under which a sentence reduction may be given under those justifications. Id. The

 Sentencing Commission also provided a “catch-all provision” that allowed for a sentence

 modification upon a showing of an “extraordinary and compelling reason other than, or in

 combination with, the reasons described in subdivisions (A) through (C).” Id. at n. 1 (D). Use of

 the “catch-all provision” prior to the FIRST STEP Act was severely restricted because it required

 approval from the Bureau of Prisons before an individual could petition the district court for relief.

 Id.

        However, U.S.S.G. §1B1.13 is now outdated following the passage of the FIRST STEP

 Act, which allows individuals to petition the district court directly without clearance from the

 Bureau of Prisons. As such, U.S.S.G. §1B1.13 is merely advisory and does not bind the Court’s

 application of § 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4 (E.D. Va. May

 26, 2020); see also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020) (“[T]he

 Court may independently evaluate whether [petitioner] has raised an extraordinary and compelling

 reason for compassionate release ... [but § 1B1.13’s policy statement] remain[s] as helpful



                                                   3
Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 4 of 6 PageID# 5018




 guidance to courts....”); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

 (“[T]he Commission’s existing policy statement provides helpful guidance on the factors that

 support compassionate release, although it is not ultimately conclusive”).

        Additionally, a petitioner’s rehabilitation standing alone does not provide sufficient

 grounds to warrant a sentence modification. 28 U.S.C. § 994(t). Instead, the Court may consider a

 combination of factors, including — but not limited to — those listed in U.S.S.G. §1B1.13, in

 evaluating a petitioner’s request for a sentence modification under 18 U.S.C. § 3582(c)(1)(A)(i).

                                            III. DISCUSSION

 A. The Exhaustion Issue

        Petitioner submitted a request for compassionate release to the Warden of FCI Fort Dix on

 August 20, 2020. ECF No. 603; ECF No. 595-4. Petitioner was subsequently denied relief on

 August 28, 2020. Id. Accordingly, Petitioner has met the exhaustion requirements under §

 3582(c)(1)(A).1

 B. Resolution of Petitioner’s Request for Compassionate Release

        1. Consideration of the Factors Listed in 18 U.S.C. § 3553(a)

        In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes that

 Petitioner’s offense conduct is much more serious than the title of his offense of conviction. ECF

 No. 599. Petitioner abused the American visa system for himself and others for over five or more

 years. Id at 5-9. Petitioner not only falsified documents to maintain his status as a B-2 visa holder,

 but he also took part in a conspiracy to aid others as they unlawfully gained entry to the United

 States from Israel. Id. Moreover, Petitioner is responsible for recruiting illegal immigrants,



        1
          Despite having met these requirements, this Court has previously held that the exhaustion requirement
        within § 3582(c)(1)(A) may be waived in the midst of the COVID-19 pandemic. See supra Part II.A; Coleman
        v. United States, 2020 WL 3039123, at *3–*4 (E.D. Va. June 4, 2020).

                                                      4
Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 5 of 6 PageID# 5019




 harboring, and transporting visa violators to work in Rasko’s retail locations, and laundering

 money for the purpose of avoiding compliance with federal and state tax law and employment

 regulations. Id. While Petitioner did not obtain an increase in his sentence for his role as a manager

 in the offense, the Presentence Investigation Report indicates that Petitioner performed the role of

 a logistics manager for the day-to-day operations of the conspiracy. Id. Undoubtedly, Petitioner

 played a significant role in the conspiracy.

        Based upon the foregoing, Petitioner’s offense conduct strongly implicates the need for a

 sentence “to reflect the seriousness of the offense…and to provide just punishment.” 18 U.S.C. §

 3553(a)(2)(A)–(B). The Court recognizes that Petitioner has no Bureau of Prisons disciplinary

 record and that he also participated in rehabilitative programming including educational courses.

 ECF No. 595-5; ECF No. 595-6. However, after full consideration of the § 3553(a) factors, the

 Court concludes that the purposes of Petitioner’s sentence remain unfulfilled.

        2. Evaluation of “Extraordinary and Compelling Reason”

        In evaluating whether an “extraordinary and compelling reason” for a sentence reduction

 has been established, the Court considers the severity of the ongoing COVID-19 outbreak in

 federal prisons. See e.g. Wilson v. Williams, 2020 WL 2542131, at *1–2 (N.D. Ohio May 19, 2020)

 (documenting the BOP’s ineffective efforts to curtail the spread of the virus within FCI Elkton).

 Specific to each petitioner, the Court examines the Centers for Disease Control’s list of risk factors

 for severe COVID-19 complications when assessing compassionate release motions during the

 pandemic. United States v. Lewellen, 2020 WL 2615762, at *4 (N.D. Ill. May 22, 2020).

        Here, Petitioner proffers no personal medical ailments as potential reasons for his release.

 He even admits that he “is a healthy 29-year-old.” ECF No. 595 at 2. Instead, Petitioner relies upon

 the declining health of his parents and asks for relief to assist with his parents’ long-term care. Id.



                                                   5
Case 4:16-cr-00017-RAJ-LRL Document 608 Filed 02/12/21 Page 6 of 6 PageID# 5020




 But the Court is not convinced that caring for Petitioner’s parents is an extraordinary and

 compelling reason for his release for two reasons. First, Petitioner resided, unlawfully, in the

 United States since as early as 2011. Accordingly, Petitioner has spent the better part of 10 years

 in the United States, miles away from his parents back in Israel. These facts demonstrate that

 Petitioner has no recent history of caring for his aging parents in any substantial capacity. Second,

 Petitioner notes that he has two siblings, presently in Israel, who would care for his elderly parents

 but for the risks associated with COVID-19 given their respective occupations. ECF No. 603. Just

 as Petitioner’s siblings have obligations keeping them from assisting their parents in a permanent

 capacity, so too does Petitioner. Petitioner has months remaining on his term of incarceration and

 Petitioner must fulfill that obligation prior to assisting his parents.

         Based upon the foregoing reasoning, the Court is unable to find an extraordinary and

 compelling reason for relief after considering the unfulfilled purposes of Petitioner’s original

 sentence.

                                          IV. CONCLUSION

         For the foregoing reasons, Petitioner’s Motion is DENIED. The Clerk is DIRECTED to

 provide a copy of this Order to the Petitioner, the United States Attorney, the United States

 Probation Office, the Federal Bureau of Prisons, and the United States Marshals Service.

 IT IS SO ORDERED.

 Newport News, Virginia
 February 12, 2021
                                                              ________________________________
                                                              UNITED STATES DISTRICT JUDGE




                                                    6
